United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2291
                                 ___________

Michael Anthony Gottson, Sr., also       *
known as Michael Anthony Gotson,         *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
Arkansas Children&s Hospital, Director; * Appeal from the United States
DOES, Physicians, Health Care            * District Court for the
Providers, Specialists, Director,        * Eastern District of Arkansas.
Tending Nurses, Administrative           *
Supervisor-tending status, Night Flight *        [UNPUBLISHED]
Medical Emergency Transportation         *
Unit Pilots & Health Care Providers      *
and/or Medical Staff who treated         *
Anthony Gotson, Jr.,                     *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: November 23, 1999
                            Filed: November 26, 1999
                                ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
      Michael Anthony Gottson, Sr., appeals the District Court’s1 Federal Rule of
Civil Procedure 12(b)(6) dismissal of his medical malpractice action. We deny
Gottson’s post-appeal motion to join additional defendants and add claims. See Spear
v. Dayton’s, 771 F.2d 1140, 1144 (8th Cir. 1985) (claims not presented to District
Court need not be considered). After a de novo review of the record, we conclude
dismissal was proper, and a comprehensive opinion in this diversity case would lack
precedential value. We thus affirm the District Court’s opinion without further
discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                        -2-